Citation Nr: 0505549	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to an effective date earlier than March 17, 
1994 for disability compensation for a hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987, from September 1990 to July 1991, and subsequent 
inactive service in the United States Army National Guard 
through July 1994.  The veteran served in the Southwest Asia 
Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and November 2000 
decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO).  The December 1996 
decision denied entitlement to service connection for a skin 
disorder.  

A hearing was held in Washington, DC before a member of the 
Board in October 1999.  Subsequently, the Board issued a 
remand instructing the RO to schedule a VA examination to 
determine the nature and etiology of the veteran's skin 
disorder.  In an October 2000 decision the RO granted service 
connection for tinea pedis and pseudofolliculitis and denied 
service connection for tinea versicolor.  The issue of 
service connection for tinea versicolor remained on appeal.  
The November 2000 decision granted a 30 percent disability 
rating for hiatal hernia effective August 2000.  The veteran 
subsequently perfected his appeal regarding the effective 
date of the assignment of the increased rating.  

In a decision of May 2002, the Board confirmed the decision 
by the RO denying service connection for tinea versicolor.  
The Board extended the effective date for the assignment of a 
30 percent disability rating back to March 17, 1994 (the date 
he filed his initial claim). 

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2003, the 
Secretary of Veterans Affairs filed a motion to remand the 
case to the Board.  The Court granted that motion in March 
2003.  The Board then remanded the case to the RO in October 
2003 for additional development.  The case came under the 
jurisdiction of the RO in Columbia, South Carolina.  The 
requested actions have since been completed, and the case is 
now before the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  Tinea versicolor was not present until several years 
after service and did not develop as a result of any incident 
during service.  

3.  The veteran's original claim for service connection for a 
hiatal hernia was not received by the VA until March 17, 
1994.


CONCLUSIONS OF LAW

1.  Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for an effective date prior March 17, 1994 
for disability compensation for a hiatal hernia are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) and letters sent to the veteran complied with 
the VA's notification requirements.  The communications 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Of particular significance is a letter dated in 
February 2004 which advised him regarding the development of 
evidence.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing entitlement to an earlier effective 
date have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran has had a personal hearing.  He has 
also been afforded VA examinations.  The Board is unaware of 
any additional relevant evidence that is available.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of the claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The claims 
file contains all the medical evidence and procedural 
documentation necessary to assess the claim for service 
connection and for an earlier effective date.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Tinea Versicolor.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board previously denied service connection for a skin 
rash claimed as due to an undiagnosed illness in a decision 
of April 2000.    

The veteran contends that he is entitled to service-
connection for tinea versicolor because he began to suffer 
from the disorder during service.  The veteran presented 
testimony to this effect during a hearing held at the Board 
in October 1999.  

The veteran's service medical records do not contain any 
references to tinea versicolor.  Although the service medical 
records contain references to tinea pedis and 
pseudofolliculitis, the claims for those skin disorders have 
already been granted.  The report of a medical examination 
conducted in June 1991 for the purpose of discharge shows 
that physical examination demonstrated that his skin was 
normal.  The report of a medical history given at that time 
shows that he denied having a history of skin diseases.  

The earliest medical record reflecting the presence of such a 
skin disorder is from after separation from service.  A 
December 1994 VA examination shows that the diagnoses 
included pityriasis versicolor of the trunk and arms.  A 
February 1999 private treatment record indicates that the 
veteran's skin had rash from tinea versicolor on his anterior 
and posterior trunk.  The records do not contain any medical 
opinion about the etiology of those findings.  

The veteran expressed his opinion that his tinea versicolor 
is related to service.  However, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
veteran's belief does not provide support for a conclusion 
that his tinea versicolor is related to service.  

The Board also notes that the veteran does not have a current 
diagnosis of tinea versicolor.  The Board has noted that the 
report of a skin examination conducted by the VA in February 
2001 shows that the diagnosis was chronic dermatitis.  Tinea 
versicolor was not diagnosed.  In addition, the examiner 
stated that the date of onset was after his return from Saudi 
Arabia and documented in a December 1994 VA exam.  The fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that tinea 
versicolor was not present during service, and any current 
tinea versicolor which he may have is not attributable to any 
event or injury during service.  Accordingly, the Board 
concludes that tinea versicolor was not incurred in or 
aggravated by service.  



II.  Entitlement To An Effective Date Earlier Than March 17, 
1994
 For Disability Compensation For A Hiatal Hernia.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).

The veteran had active service from June 1987 to September 
1987, from September 1990 to July 1991, and inactive status 
in the United States Army National Guard through July 1994.  

On March 17, 1994, the veteran filed his original application 
for disability compensation with the VA.  

As noted, under 38 C.F.R. § 3.400, the effective date for an 
award of disability compensation based on claims received 
more than one year after service shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The Board notes that the veteran's claim for 
disability compensation was received on March 17, 1994.  
Thus, it was received more than one year after his separation 
from active service in July 1991.  The Board previously 
assigned an effective date of March 17, 1994, for the 
veteran's grant of service connection for hiatal hernia 
because that is the date of receipt of the earliest claim for 
that disorder.  The Board finds no evidence in the record 
indicating that the veteran filed an earlier claim, informal 
or formal, for that disorder. 

The fact that hiatal hernia had been present prior to March 
17, 1994, is not relevant under the law and regulations 
controlling effective dates.  It is the date of the claim 
rather than the date of onset of the disorder which is 
relevant.  Accordingly, the Board concludes that the criteria 
for an effective date prior to March 17, 1994, for a grant of 
service connection for a hiatal hernia, are not met.


ORDER

1.  Service connection for tinea versicolor is denied.

2.  An effective date earlier than March 17, 1994, for 
disability compensation for hiatal hernia is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


